Citation Nr: 1522570	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating higher than 40 percent for degenerative kyphosis of the thoracic spine with lumbar spine strain with intervertebral disc syndrome at S-1 deep peroneal nerve (hereinafter referred to as "thoracolumbar spine disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record shows that, during the pendency of this appeal, the RO, in a June 2014 rating decision, denied the Veteran's claim of entitlement to a TDIU. However, the Board notes that the issue of TDIU was adjudicated (albeit only listed in the codesheet) in June 2012, and should have been included in the subsequent Statement of the Case that issued after the Notice of Disagreement.  The Board finds the NOD, liberally construed, encompassed disagreement with all aspects of the denial of the increased rating claim, to include denial of a TDIU rating.  This was made clear upon the submission of the Veteran's Substantive Appeal.  Therefore, as the request for TDIU was already in appellate status when the RO issued its rating decision, the Board finds that the issue of entitlement to TDIU is before it and will proceed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 40 percent for his service-connected thoracolumbar spine disability.  A review of the record demonstrates that further development is necessary prior to analyzing the merits of the claim.

In his August 2012 notice of disagreement, the Veteran indicated his spine disability is worse than contemplated by the current 40 percent rating and expressed his concern that the RO relied on an incomplete record in deciding the claim.  In particular, he identified outstanding VA medical records from the VA Medical Center (VAMC) in Durham, as well as the Greenville OPC.  Review of the record shows very limited VA treatment notes from the Durham VAMC/Greenville COBC.  These records were last printed in August 2011.  In light of the Veteran's contentions, the Board finds that any outstanding VA records must be requested and associated with the claims file so as to have a complete file.

In addition, any outstanding records from the Social Security Administration (SSA) must be obtained.  A review of the record shows that the RO requested the Veteran's SSA records in January 2012 and March 2012, but there is no indication that the SSA responded.  The current claims file contains some SSA records pertinent to prior claims which were faxed to VA in 1996, 2008, and 2010, but none since then.  Because the SSA records in the claims file appear incomplete, an additional attempt must be made to obtain those records.  VA has a duty to attempt to obtain SSA records when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also finds that an updated, comprehensive VA examination is needed to properly assess the current severity of the Veteran's thoracolumbar spine disability.  The record reflects that he has not undergone a VA-sponsored spine examination since 2012.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, given the passage of more than three years since his last VA compensation examination, the assertion of outstanding VA medical evidence, and the lay evidence suggesting a worsening of disability, an additional examination must be afforded to him.  

Finally, the Veteran's request for a TDIU is inextricably interwined with his increased rating claim.  Therefore, it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's medical records dated from August 2011 to the present from the Durham VAMC, including records from the Greenville CBOC.

2.  Obtain and associate with the claims file ANY OUTSTANDING copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  See 2012 Request for SSA Records.

3.  Then, schedule the Veteran for a VA spine examination to determine the current extent and severity of his service-connected thoracolumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

 (a).  Identify the Veteran's thoracolumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present. 

(b).  Provide the range of motion of his thoracolumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

(d).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine. 

(e). Clarify whether associated disc disease is present in the thoracic, cervical, and lumbar spine.

For each segment of associated disc disease currently shown, state whether it has been productive of any incapacitating episodes, and IF SO, indicate the frequency and duration of those episodes, categorized by year. 

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected thoracolumbar lumbar spine disability.  

**Reconcile the opinion with VA active problem list showing a diagnosis of lumbar radiculopathy.  

If neurological pathology is present, identify the nerve(s) affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

Also comment on the presence and severity of any related bowel or bladder problems.

 (g).  Comment on any and all functional limitations on his ability to perform both sedentary and physical tasks, to include typical tasks associated with employment, caused by his service-connected thoracolumbar spine disability.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
 
3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

4.  After the above is completed, readjudicate the issues of entitlement to disability rating higher than 40 percent for the thoracolumbar spine disability and entitlement to a TDIU.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




